Citation Nr: 1147044	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased disability evaluation for postoperative residuals, dislocation of the left shoulder with scar (left shoulder disability), rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1980 to September 1983.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2004 decision, by the Department of Veterans Affairs (VA) in Boston, Massachusetts, Regional Office (RO).  

In the interest of clarity, the Board will discuss the procedural posture of the present appeal.  The July 2004 RO determination assigned a 20 percent disability evaluation, effective May 13, 2004, for a left shoulder disability.  In March 2005, the Veteran obtained VA treatment for his service-connected left shoulder disability and, in July 2005, submitted a statement from his treating VA physician related to this condition.  The aforementioned VA physician's statement was received by VA within one your of the date of the mailing of the July 2004 rating action, regarding the left shoulder disability; moreover, while not associated with the claims folder until September 2005, the March 2005 VA treatment record is deemed to be of record at the time it was generated.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the July 2004 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent back to this original claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the December 2005 and August 2007 rating actions did not become final and remain pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the July 2004 rating action is the proper determination certified for appellate review.  

In May 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the Board proceeding has been associated with the claims folder

The Board previously remanded this matter in July 2010.  

Following the issuance of the most recent July 2011 Supplemental Statement of the Case (SSOC), the Veteran submitted an August 2011 statement accompanied by a properly executed written waiver of initial Agency of Original Jurisdiction (AOJ) consideration, permitting the Board to properly consider this evidence in the first instance.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

In a separate August 2011 submission, the Veteran submitted relevant medical records that were not accompanied by a written waiver.  However, the Board finds the additional medical records are duplicative of the documented medical findings, course of treatment, severity of functional impairment(s) and relevant symptomatology contained in medical records considered by the AOJ in the first instance and have no bearing on the present adjudication.  Thus, the Board may properly consider the August 2011 submission in the first instance and such consideration does not result in any prejudice to the Veteran nor would remand provide him any additional benefit.  Id.; see also Soyini v. Derwinski, 1 Vet. App. 540, 540 (1991) (holding that a remand is unnecessary when such would impose unnecessary additional burden on VA resources, with no additional benefit flowing to the Veteran).  

The issue of entitlement to service connection for a cervical spine disability, to include as secondary to a left shoulder disability, has been raised by the Veteran in an August 2010 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  Resolving all reasonable doubt in his favor, the Veteran's left shoulder disability manifests in disability analogous to limitation of motion to 25 degrees from his side.  

CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for a left shoulder disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 4.73, Diagnostic Codes 5200-03 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notification letters sent in March 2004, November 2006, July 2010 and November 2010 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letters also informed the Veteran that evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist him in supporting his claim.  The aforementioned letters further requested the Veteran furnish the VA with any relevant treatment dates.  Further, after the December 2007 Statement of the Case (SOC) and September 2009 Supplemental Statement of the Case (SSOC) were issued, which provided the relevant diagnostic criteria, the Veteran was provided the opportunity to provide additional evidence (which he did) and his claims were appropriately readjudicated.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Additionally, VA has obtained the Veteran's service and post-service treatment records, he has been provided appropriate VA examinations and his request for a Board hearing has been honored.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  The AMC/RO has also substantially, if not fully, complied with the July 2010 Board remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, VA has made all reasonable efforts to assist the Veteran substantiate his claim and legally need not undertake any further efforts to further development the claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the May 2010 Board hearing, the VLJ posed relevant questions, discussed the evidence of record and sought to identify and obtain pertinent evidence that was not of record, to include remanding the claim for additional development.  In so doing, the VLJ informed the Veteran and his representative of the issue on appeal, the basis of the prior determinations and the elements of the claim that were lacking.  A review of the record also reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony, oral presentation and the questions posed, which focused on the evidence and elements necessary to substantiate the claim.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record.

Notwithstanding the aforementioned finding that the VLJ complied with the duties outlined in Bryant, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

Service connection for the left shoulder disability was established in February 1984 and an initial 10 percent evaluation assigned effective September 27, 1983.  The RO assigned a 20 percent disability evaluation for the condition, effective May 13, 2004, in a July 2004 rating action.  RO determinations in December 2005 and August 2007 denied disability evaluations in excess of 20 percent.  

As a foundational matter, ratings based on functional impairment of the upper extremities are predicated upon which is extremity is the Veteran's major extremity and minor extremity.  For VA rating purposes, only one extremity will be considered to be major and the evidence confirms that the Veteran is right hand dominant, as documented in a December 2006 VA examination.  38 C.F.R. § 4.69.  Thus, the analysis to follow will consider the Veteran's left upper extremity to be the minor extremity.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Further, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  

Under, 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion to shoulder level warrants a 20 percent rating (i.e. 90 degrees).  A 20 percent rating is warranted for motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion).  A 30 percent rating contemplates motion limited to 25 degrees or less.  

Diagnostic Code 5203 provides that malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating.  In cases of clavicle or scapular impairment, with dislocation, a 20 percent rating is warranted.   

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

At his June 2004 VA examination, the Veteran reported left shoulder pain, limitation of motion and some strength impairment.  The examiner documented no orthopedic abnormality and an 8 centimeter by 2 centimeter scar, resulting in no tenderness, ulceration, adherence, instability, tissue loss, abnormal texture or limitation of motion.  Additionally, range of motion testing revealed (I) flexion to 140 degrees, with pain at 130 degrees; (II) abduction to 130 degrees, with pain at 120 degrees; and (III) internal and external rotation, respectively, to 60 degrees, with pain at 50 degrees.  Repetitive testing resulted in no additional functional impairment.  Ultimately, the examiner characterized the Veteran's functional impairment as being major and attributed this to pain.  

At a November 2005 VA examination, the Veteran reported left shoulder symptoms, to include pain, limited motion, episodes of finger impairment (i.e. shaking and locking-up), and impairment related to strength.  Relevant physical and radiological examination revealed no abnormalities, aside from a metallic pin in the glenoid.  Range of motion testing revealed (I) pain-free flexion to 180 degrees; (II) pain-free abduction to 180 degrees; (III) painful external rotation to 45 degrees; and (IV) painful internal rotation to 90 degrees.  Although additional tests resulted in no additional functional impairment or loss of motion, the examiner reported an inability to comment on the amount of functional impairment present during a period of flare-up.  

A December 2006 VA examination report documents daily pain, weakness, stiffness, locking and episodes of giving-way and locking associated with the Veteran's left shoulder.  On physical examination, the examiner noted the presence of a depressed scar, of approximately 10.5 centimeters by 0.5 centimeters, with keloid formation and hypo-pigmentation respectively of less than 6 square inches.  Additional examination revealed left shoulder weakness and limited, painful and abnormal movement, with (I) flexion to 130 degrees; (II) abduction to 130 degrees, with pain at this point; (III) external rotation to 30 degrees; and (IV) internal rotation to 45 degrees, with repetitive testing resulting in an approximately 30 percent decrease in joint functionality.  

In connection with the Board remand, the Veteran was provided a March 2011 VA examination.  At this time, the Veteran reported an identical account of symptomatology as previously noted but also reported his usage of an assistive device to complete some work related tasks.  Range of motion examination revealed (I) flexion limited to 90 degrees; (II) abduction limited to 90 degrees; and (III) internal and external rotation respectively limited to 40 degrees, with severe pain noted on each plane of motion.  In an effort to further assess functional impairment, the examiner performed a range of motion examination utilizing a weight, which revealed (I) flexion to 90 degrees; and (II) abduction to 80 degrees.  On repetitive testing, pain was noted as the only factor causing functional impairment.  Further physical and radiological examination revealed postoperative degenerative changes associated with the Veteran's left shoulder.  Based on his account of symptomatology, relevant medical evidence and current examination findings, the examiner stated that the Veteran's left shoulder disability resulted in severe limitation of motion.  

In addition to these examination reports multiple relevant private treatment records have been associated with the claims folder.  A June 2007 treatment record, documents the Veteran's account of chronic pain associated with motion.  An August 2007 treatment record reflects the Veteran's left shoulder (I) flexion to 80 degrees; (II) abduction to 90; and (III) internal and external rotation respectively noted as being only 5-to-10 percent of normal.  In March 2009, the Veteran was noted as having discomfort associated with relevant testing.  

VA treatment records related to the left shoulder disability have also been associated with the claims folder.  In a July 2005 statement, the Veteran's treating VA physician detailed the gradually increasing nature of the Veteran's left shoulder symptomatology and the nature of the functional impairment the condition caused.  Respective records dated in May 2009 and September 2009 document the Veteran's continued account of left shoulder pain and episodes of pain in his left forearm.  At a March 2010 treatment, the VA physician recorded left shoulder (I) flexion to 170 and (II) abduction, with pain having its onset at 90 degrees on both planes and reported evidence of left shoulder rotator cuff pathology and arthritis; however, noted that the Veteran was not interested in surgical intervention to attempt to manage his symptoms.  

For the entire period under review, the Board finds that the criteria for a 30 percent disability evaluation, the maximum schedular rating available under Diagnostic Code 5201, have been met.  

Initially, the Veteran has provided a competent and credible account of left shoulder symptomatology, to include pain and functional impairment(s).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence also documents his generally consistent account of symptomatology, to include both VA and private treatment records.  Painful and limited left shoulder motion has continuously been documented and the most serve findings were at his March 2011 VA examination, with flexion limited to 90 degrees and abduction limited to 80 degrees, and that when pain was considered he had severe limitation of motion.  See Powell v. West, 13 Vet. App. 31, 33-34 (1999).  Further, the November 2005 VA stated that the level of functional impairment noted on examination may not reflect the severity of the left shoulder disability during a period of flare-up.  In addition, the June 2004 VA examiner characterized the level of left shoulder functional impairment as being major.  Based on his competent and credible account of symptomatology and all the evidence of record, the Board finds that the level of functional impairment caused by the Veteran's left shoulder disability, to include constant pain and periods of flare-up, most closely approximate motion limited to 25 degrees from his side.  See Mitchell and DeLuca.  Thus, the criteria for a 30 percent disability evaluation, the maximum schedular evaluation available under the relevant Diagnostic Code 5201, have been met for the entire period under review.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making these determinations, the Board notes that there is no evidence of (I) scapulohumeral articulation, ankylosis; (II) loss of the head of the humerus; (III) nonunion of the humerus; or (IV) fibrous union of the humerus.  Also, the maximum disability evaluation available under Diagnostic Code 5203 is 20 percent and to assign a separate disability evaluation pursuant to code would constitute improper pyramiding, as the relevant symptomatology is contemplated in the present diagnostic criteria.  See 38 C.F.R. § 4.14; Burton v. Shinseki, 25 Vet. App. 1, 6 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, at this time, Diagnostic Codes 5200, 5202 and 5203 are not properly applicable.  

Without question, the record confirms the presence of a relevant left shoulder surgical scar, but the evidence, medical and lay, does not support any conclusion that it is (I) deep and nonlinear; (II) of an area of 144 square inches or more; (III) unstable; (IV) or painful on examination.  Therefore, the evidence of record does not establish that a separation disability evaluation is warranted at this time for the left shoulder surgical scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007) and (2011).  

	Extra-Schedular Consideration

Additionally, the Board has considered whether the Veteran's respective claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria and presently assigned disability evaluations contemplate the level of the Veteran's respective disabilities.  There is evidence that the Veteran's left shoulder disability results in pain, limited motion, occupational difficulties and other functional impairment(s); nevertheless the evidence of record, medical and lay, indicates that the relevant symptomatology is contemplated by the rating presently assigned and the relevant rating criteria.  

      Total Disability Rating Based on Individual Unemployability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the Board must address the issue of entitlement to a TDIU in adjudicating claims for higher ratings when the issue of unemployability is raised by the record.  Here, the Veteran is presently employed, has only relayed his account of the difficulties his service-connected disability causes at his place of employment and does not meet the schedular threshold criteria to warrant a TDIU.  Further, he does not maintain and the evidence of record does not suggest that the left shoulder disability renders the Veteran unable to work.  Accordingly, at the present time, there is no evidence suggesting the Veteran is unable to "secure or follow substantially gainful employment as a result of a service- connected disabilities," as to make application and consideration of 38 C.F.R. § 4.16 proper at the present time. 

In sum, resolving all reasonable doubt in the Veteran's favor, for the criteria for a 30 percent disability evaluation, the maximum available under the relevant Diagnostic Code, have been met for the entire period under review and the claim is granted.  


ORDER

A 30 percent disability evaluation, and no more, is granted for the left shoulder disability, subject to the laws and regulations governing the awards of monetary compensation.  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


